Case 2:19-cv-15678-SDW-LDW Document 54 Filed 08/12/20 Page 1 of 3 PageID: 530



Charles M. Lizza
William C. Baton
Sarah A. Sullivan
SAUL EWING ARNSTEIN & LEHR LLP
One Riverfront Plaza, Suite 1520
Newark, NJ 07102-5426
(973) 286-6700
clizza@saul.com

Attorneys for Plaintiff
Corcept Therapeutics, Inc.

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 CORCEPT THERAPEUTICS, INC.,
                                                      Civil Action No. 19-15678
                       Plaintiff,                     (SDW)(LDW)
        v.
                                                      (Filed Electronically)
 SUN PHARMA GLOBAL FZE, SUN
 PHARMA GLOBAL INC., SUN
 PHARMACEUTICAL INDUSTRIES,
 INC., and SUN PHARMACEUTICAL
 INDUSTRIES LIMITED,

                       Defendants.


                       STIPULATION AND SCHEDULING ORDER

       Plaintiff Corcept Therapeutics, Inc. and Defendants Sun Pharma Global FZE, Sun

Pharma Global Inc., Sun Pharmaceutical Industries, Inc., and Sun Pharmaceutical Industries

Limited, by and through their respective undersigned counsel, and subject to the approval of the

Court, hereby stipulate and agree that the July 13, 2020 scheduling order entered by the Court

(D.I. 52) shall be amended as follows:
Case 2:19-cv-15678-SDW-LDW Document 54 Filed 08/12/20 Page 2 of 3 PageID: 531




    Current Date        Revised Date                               Event

   August 13, 2020    September 14, 2020   Corcept’s Infringement/Validity Contentions

   August 27, 2020    September 28, 2020   Parties exchange proposed terms for construction

 September 10, 2020    October 12, 2020    Parties exchange proposed constructions and
                                           supportive intrinsic and extrinsic evidence

 September 17, 2020    October 19, 2020    Parties exchange intrinsic/extrinsic evidence used to
                                           oppose other sides’ construction

 September 30, 2020    October 30, 2020    JCC chart and prehearing statement

   October 16, 2020   November 16, 2020    Complete all Markman fact discovery

   October 23, 2020   November 23, 2020    Motions to Amend Pleadings

   October 30, 2020   November 30, 2020    Opening Markman Briefs

  November 25, 2020   December 22, 2020    Complete expert claim construction discovery

  December 22, 2020    January 22, 2021    Responsive Markman Briefs

  December 29, 2020    January 29, 2021    Deadline to propose schedule for Markman Hearing

    January 2021        February 2021      Suggested date for Markman Hearing

        TBD                 TBD            Trial begins

  December 10, 2021   December 10, 2021    30 month stay ends


SO STIPULATED on this 12th day of August, 2020:

 By: s/ Sarah A. Sullivan                      By: s/ Gregory D. Miller
     Charles M. Lizza                              Gregory D. Miller
     William C. Baton                              Gene Y. Kang
     Sarah A. Sullivan                             RIVKIN RADLER LLP
     SAUL EWING ARNSTEIN & LEHR LLP                25 Main Street
     One Riverfront Plaza, Suite 1520              Court Plaza North, Suite 501
     Newark, New Jersey 07102-5426                 Hackensack, NJ 07601
     (973) 286-6700                                Telephone: 201-287-2460




                                           2
Case 2:19-cv-15678-SDW-LDW Document 54 Filed 08/12/20 Page 3 of 3 PageID: 532



     clizza@saul.com                          Gregory.Miller@rivkin.com
     wbaton@saul.com                          Gene.Kang@rivkin.com

     Of Counsel:                              Stephen P. Benson
                                              (admitted pro hac vice)
     F. Dominic Cerrito                       Kimberly A. Beis
     Eric C. Stops                            (admitted pro hac vice)
     Daniel C. Wiesner                        FREEBORN & PETERS LLP
     John P. Galanek                          311 S. Wacker Drive
     Nicholas A. LoCastro                     Suite 3000
     QUINN EMANUEL URQUHART &                 Chicago, IL 60606
     SULLIVAN, LLP                            Telephone: 312-360-6000
     51 Madison Avenue, 22nd Floor            sbenson@freeborn.com
     New York, New York 10010                 kbeis@freeborn.com
     (212) 849-7000
                                              Attorneys for Defendants Sun Pharma
     Attorneys for Plaintiff                  Global FZE, Sun Pharma Global Inc.,
     Corcept Therapeutics, Inc.               Sun Pharmaceutical Industries, Inc., and
                                              Sun Pharmaceutical Industries Limited



IT IS SO ORDERED on this ____
                         12th day of __________________,
                                        August           2020.



                                                    _____________________________
                                                        Hon. Leda D. Wettre, U.S.M.J.




                                         3
